 



Exhibit 10.1
EXECUTION VERSION
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (the “Agreement”) is made as of December 6,
2006 by and among Gartner, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), Silver Lake Partners, L.P., a
Delaware limited partnership, Silver Lake Investors, L.P., a Delaware limited
partnership, and Silver Lake Technology Investors, L.L.C., a Delaware limited
liability company (collectively, “Silver Lake”).
RECITALS
     A. WHEREAS, as of the date hereof, Silver Lake owns of record 23,615,128
shares of common stock, par value $0.0005 per share, of the Company (the “Common
Stock”), which constitutes approximately 20.7% of the issued and outstanding
shares of Common Stock of the Company;
     B. WHEREAS, Silver Lake desires and voluntarily agrees to sell certain
shares of Common Stock held by Silver Lake to the Company, and the Company
desires to purchase such shares from Silver Lake;
     C. WHEREAS, Silver Lake is entitled to certain contractual consent rights
(in addition to any vote or consent of the board of directors or the
stockholders of the Company required by law or the Company’s certificate of
incorporation) pursuant to the terms of the Securityholders Agreement by and
among the Company, Silver Lake Partners, L.P. and certain additional signatories
thereto; and
     D. WHEREAS, the Company and Silver Lake desire to make certain covenants
and agreements with one another pursuant to this Agreement.
     NOW THEREFORE, in consideration of the covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
     1. Purchase and Sale of the Shares; the Closing.
          1.1 Purchase and Sale of Common Stock. Subject to the terms and
conditions of this Agreement, and on the basis of the representations,
warranties and covenants set forth herein, Silver Lake agrees to sell to the
Company, and the Company agrees to purchase from Silver Lake, 10,389,610 shares
of Common Stock (the “Shares”). The allocation of the Shares to be sold by each
Silver Lake entity at the Closing shall be pro rata based on the number of
shares of Common Stock held of record by each of Silver Lake Partners, L.P.,
Silver Lake Investors, L.P., and Silver Lake Technology Investors, L.L.C.,
rounded to the nearest whole share, or in such other proportion as Silver Lake
may determine; provided Silver Lake notifies the Company of such allocation at
least one business day prior to the Closing.
          1.2 Purchase Price. The “Per Share Purchase Price” for the Shares
shall be $19.25 per share. The “Purchase Price” shall equal the Per Share
Purchase Price specified in this Section 1.2 multiplied by the number of Shares
purchased by the Company from Silver Lake pursuant to Section 1.1 of this
Agreement.

 



--------------------------------------------------------------------------------



 



          1.3 The Closing. Subject to the terms and conditions hereof, the
purchase and sale of the Shares contemplated by this Agreement (the “Closing”)
will take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 1301 Avenue of the Americas, 40th Floor, New York, New York 10019
at 10:00 a.m. New York City time, on December 13, 2006, or such other day or
location as the parties may mutually agree. At the Closing, (i) Silver Lake will
deliver to the Company certificates representing the Shares to be purchased by
the Company duly endorsed or accompanied by stock powers duly executed in blank
and otherwise in form acceptable for transfer on the books of the Company (or
shall deliver the Shares in such other manner as is reasonably agreed), and
(ii) the Company shall deliver the Purchase Price to Silver Lake by wire
transfer of immediately available funds to one or more accounts specified by
Silver Lake at least one business day prior to the Closing.
     2. Representations and Warranties of Silver Lake. In order to induce the
Company to enter into this Agreement, Silver Lake hereby represents and warrants
to the Company as follows:
          2.1 Ownership of Shares. Silver Lake owns of record the number of
issued and outstanding shares of Common Stock set forth in the recitals to this
Agreement. The Shares to be sold to the Company by Silver Lake when delivered to
the Company shall be free and clear of any liens, claims or encumbrances,
including rights of first refusal and similar claims except for restrictions of
applicable state and federal securities laws. There are no restrictions on the
transfer of such Shares imposed by any shareholder or similar agreement or any
law, regulation or order, other than applicable state and federal securities
laws.
          2.2 Authorization. Silver Lake has full right, power and authority to
execute, deliver and perform this Agreement and to sell, assign and deliver the
Shares to be sold by it to the Company. This Agreement is the legal, valid and,
assuming due execution and delivery by the other parties hereto, binding
obligation of Silver Lake, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by (i) principles of
public policy, (ii) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and (iii) rules of law governing the availability
of equitable remedies.
          2.3 No Violation; No Consent. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by Silver Lake (i) will not constitute a breach or violation of or default under
any judgment, decree or order or any agreement or instrument of Silver Lake or
to which Silver Lake is subject, (ii) will not result in the creation or
imposition of any lien upon the Shares to be sold by Silver Lake, and (iii) will
not require the consent of or notice to any governmental entity or any party to
any contract, agreement or arrangement with Silver Lake.
          2.4 Brokerage. There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Silver Lake.
     3. Representations and Warranties of the Company. In order to induce Silver
Lake to enter into this Agreement, the Company hereby represents and warrants as
follows:
          3.1 Organization and Corporate Power; Authorization. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the requisite power and authority
to execute, deliver and perform this Agreement and to acquire the Shares. As of
the Closing, the Company will have sufficient capital to purchase the Shares
hereunder in compliance with Section 160 of the Delaware General Corporation
Law. The execution, delivery and

2



--------------------------------------------------------------------------------



 




performance of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been approved by a majority of the
disinterested directors on the Board of Directors of the Company, having been
advised by counsel, and have been otherwise duly authorized by all requisite
action on the part of the Company. This Agreement and any other agreements,
instruments, or documents entered into by the Company pursuant to this Agreement
have been duly executed and delivered by the Company and are the legal, valid
and, assuming due execution by the other parties hereto, binding obligations of
the Company, enforceable against the Company in accordance with its terms except
to the extent that the enforceability thereof may be limited by (i) principles
of public policy, (ii) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and (iii) rules of law governing the availability
of equitable remedies.
          3.2 No Violation; No Consent. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by the Company (i) will not constitute a breach or violation of or default under
any judgment, decree or order or any agreement or instrument of the Company or
to which the Company is subject, and (ii) will not require the consent of or
notice to any governmental entity or any party to any contract, agreement or
arrangement with the Company, other than the consent of Silver Lake provided in
Section 8 hereof and the consent of the Lenders pursuant to the Company’s
Amended and Restated Credit Agreement, as amended, dated as of June 29, 2005
(the “Credit Agreement”).
          3.3 Brokerage. There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company.
     4. Conditions to the Company’s Obligations. The obligations of the Company
under Article 1 to purchase the Shares at the Closing from Silver Lake are
subject to the fulfillment as of the Closing of each of the following conditions
unless waived by the Company in accordance with Section 9.11:
          4.1 Representations and Warranties. The representations and warranties
of Silver Lake contained in Article 2 shall be true and correct on and as of the
date of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.
          4.2 Performance. Silver Lake shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.
          4.3 Financing. The Company shall have (i) secured at least
$150,000,000 in additional financing on terms and conditions reasonably
acceptable to it, and (ii) amended the Credit Agreement in a manner to allow for
the purchase of the Shares from Silver Lake.
          4.4 Further Assurances. No governmental authority shall have advised
or notified the Company that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of the Company’s good faith efforts to cause such withdrawal.
     5. Conditions to Silver Lake’s Obligations. The obligations of Silver Lake
under Article 1 to sell the Shares at the Closing are subject to the fulfillment
as of the Closing of each of the following conditions unless waived by Silver
Lake in accordance with Section 9.11:

3



--------------------------------------------------------------------------------



 



          5.1 Representations and Warranties. The representations and warranties
of the Company contained in Article 3 shall be true and correct as of the date
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.
          5.2 Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.
          5.3 Further Assurances. No governmental authority shall have advised
or notified Silver Lake that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of Silver Lake’s good faith efforts to cause such withdrawal.
     6. Covenants.
          6.1 Closing Conditions. Silver Lake and the Company shall use their
commercially reasonable efforts to ensure that each of the conditions to Closing
is satisfied.
     7. Survival of Representations and Warranties; Limitation on Liability. All
representations and warranties hereunder shall survive the Closing.
Notwithstanding the foregoing, in no event shall Silver Lake’s liability for
breach of the representations, warranties and covenants exceed the Purchase
Price to be paid by the Company to Silver Lake.
     8. Silver Lake Consent. For purposes of Section 2.3 of the Securityholders
Agreement and for all other purposes, Silver Lake hereby provides its consent
with respect to the transactions contemplated by this Agreement.
     9. Miscellaneous.
          9.1 Adjustments. Wherever a particular number is specified herein,
including, without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and
Silver Lake under this Agreement.
          9.2 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York. Any legal action or other legal proceeding relating to this Agreement
or the enforcement of any provision of this Agreement may be brought or
otherwise commenced in any state or federal court located in the State of New
York. Each party hereto agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 9.2 by the
state and federal courts located in the State of New York and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of New York or any other jurisdiction.

4



--------------------------------------------------------------------------------



 



          9.3 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successor and assigns of the parties hereto.
          9.4 Entire Agreement; Amendment. This Agreement constitutes the full
and entire understanding and agreement between the parties with regard to the
subjects hereof. Neither this Agreement nor any provision hereof may be amended,
changed or waived other than by a written instrument signed by the party against
who enforcement of any such amendment, change or waiver is sought.
          9.5 Cooperation. The Company and Silver Lake shall, from and after the
date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.
          9.6 Termination. Silver Lake may terminate this Agreement if the
Company has not obtained the financing contemplated in Section 4.3 of this
Agreement by December 22, 2006. Upon termination of this Agreement pursuant to
this Section 9.6, none of the parties hereto shall have any liability hereunder
except for breaches of such party’s representations, warranties or covenants
occurring prior to the date of such termination.
          9.7 Notices, etc. All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

  (a)   If to Silver Lake, to:

Silver Lake Partners, L.P.
2775 Sand Hill Road, Suite 100
Menlo Park, CA 94025
Attention: Karen King
Phone: 650-233-8158
Fax: 650-233-8125
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Richard Fenyes, Esq.
Phone: 212-455-2812
Fax: 212-455-2502

  (b)   If to the Company, to:

Gartner, Inc.
P.O. Box 10212
56 Top Gallant Road
Stamford, CT 06902-7747

5



--------------------------------------------------------------------------------



 



Attention: Lew Schwartz, Esq.
Phone: 203-316-6311
Fax: 203-316-6245
with a copy to:
Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, NY 10019-6022
Attention: Robert D. Sanchez, Esq.
Fax No. 212-999-5899
          9.8 Severability. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
          9.9 Titles and Subtitles. The titles of the Articles and Sections of
this Agreement are for convenience of reference only and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.
          9.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
          9.11 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.
          9.12 Consents. Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.
          9.13 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

6



--------------------------------------------------------------------------------



 



          9.14 Payment of Fees and Expenses. Each party shall be responsible for
paying its own fees, costs and expenses in connection with this Agreement and
the transactions herein contemplated.
          9.15 Construction of Agreement. No provision of this Agreement shall
be construed against either party as the drafter thereof.
          9.16 Section References. Unless otherwise stated, any reference
contained herein to a Section or subsection refers to the provisions of this
Agreement.
          9.17 Variations of Pronouns. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first written above.

            GARTNER, INC.
      By:   /s/ Christopher Lafond         Name:   Christopher Lafond       
Title:   Executive Vice President and Chief Financial Officer     

            SILVER LAKE

SILVER LAKE PARTNERS, L.P.
      By:   Silver Lake Technology Associates, L.L.C.,
its General Partner             By:   /s/ Michael Bingle         Name:   Michael
Bingle        Title:   Managing Director     

            SILVER LAKE INVESTORS, L.P.
      By:   Silver Lake Technology Associates, L.L.C.,
its General Partner         By:   /s/ Michael Bingle         Name:   Michael
Bingle        Title:   Managing Director     

            SILVER LAKE TECHNOLOGY INVESTORS, L.L.C.
      By:   Silver Lake Technology Management, L.L.C.,
its Manager             By:   /s/ Michael Bingle         Name:   Michael Bingle 
      Title:   Managing Director     

[Signature Page to Stock Purchase Agreement]

 